Schedule A to Participation Agreement Between Transamerica Series Trust and Transamerica Life Insurance Company Transamerica Financial Life Insurance Company Monumental Life Insurance Company Western Reserve Life Assurance Co. Of Ohio Dated May 1, 2013 ACCOUNTS, CONTRACTS, FUNDS EFFECTIVE AS OF MAY 1, 2014 Name of Account AES Private Placement VA Separate Account Mutual Fund Account PFL Corporate Account One Retirement Builder Variable Annuity Account Separate Account Fund B Separate Account Fund C Separate Account VA-2L Separate Account VA-2LNY Separate Account VA-6 Separate Account VA-6NY Separate Account VA-7 Separate Account VA-8 Separate Account VA AA Separate Account VA B Separate Account VA BNY Separate Account VA CC Separate Account VA FF Separate Account VA HH Separate Account VA Q Separate Account VA QNY Separate Account VA QQ Separate Account VA U Separate Account VA V Separate Account VL Separate Account VL A Separate Account VUL-1 of Transamerica Life Insurance Company Separate Account VUL-2 of Transamerica Life Insurance Company Separate Account VUL-3 of Transamerica Life Insurance Company Separate Account VUL-4 of Transamerica Life Insurance Company Separate Account VUL-5 of Transamerica Life Insurance Company Separate Account VUL-6 of Transamerica Life Insurance Company Separate Account VUL-A TA PPVUL 1 TFLIC Separate Account C TFLIC Series Annuity Account TFLIC Series Life Account TFLIC Separate Account VNY Transamerica Corporate Separate Account Sixteen Transamerica Occidental Separate Account Two WRL Series Annuity Account WRL Series Annuity Account B WRL Series Life Account WRL Series Life Account G Name of Contract Advantage SE Advantage V Advantage VI Advantage X Advisor’s EdgeSM NY Variable Annuity Advisor’s Edge Select Private Placement Advisor’s Edge SelectSM Variable Annuity Advisor’s EdgeSM Variable Annuity Advisor’s EdgeSM Variable Annuity (NY) Dreyfus/Transamerica Triple Advantage® Variable Annuity Dreyfus/Transamerica Triple Advantage® Variable Annuity (NY) DWS Personal Pension Variable Annuity DWS Personal Pension Variable Annuity (NY) Estate Enhancer Variable Life Fund B Fund C Huntington Allstar Select Immediate Income BuilderSM II Income EliteSM Variable Annuity Income EliteSM Variable Annuity (NY) Inheritance Builder Plus Janus Annuity Variable Annuity Legacy Builder Plus MEMBERS® ExtraSM Variable Annuity MEMBERS® FreedomSM Variable Annuity MEMBERS® LandmarkSM Variable Annuity MEMBERS® LibertySM Variable Annuity MEMBERS® Variable Annuity Series Partners Variable Annuity Series Portfolio SelectSM Variable Annuity Premier Asset Builder Variable Annuity Prism Variable Annuity (A &B Units) Privilege Select Variable Annuity Retirement Income Builder – BAI Variable Annuity Retirement Income Builder IISM Variable Annuity Retirement Income BuilderSM Variable Annuity SecurePathSM Variable Annuity SecurePathSM NY Variable Annuity TFLIC Financial Freedom Builder TFLIC Freedom Elite Builder TFLIC Freedom Elite Builder II TFLIC Freedom Premier Variable Annuity TFLIC Freedom Wealth Protector TFLIC Transamerica Journey The Atlas Portfolio Builder Variable Annuity The Equity Protector The One® Income AnnuitySM TransAccumulator® VUL TransAccumulator® VUL II Transamerica Access Variable Annuity Transamerica Advisor EliteSM II Transamerica Advisor EliteSM Variable Annuity Transamerica Advisor EliteSMVariable Annuity (NY) Transamerica AxiomSM II Transamerica AxiomSM Variable Annuity Transamerica AxiomSM NY Variable Annuity Transamerica Bounty® Variable Annuity Transamerica Catalyst® Variable Annuity Transamerica Classic® Variable Annuity Transamerica Classic® Variable Annuity (NY) Transamerica Elite Transamerica ExtraSMVariable Annuity Transamerica FreedomSM Variable Annuity Transamerica Income EliteSM II Transamerica Journey Transamerica LandmarkSM Variable Annuity Transamerica LandmarkSMNY Variable Annuity Transamerica LibertySM Variable Annuity Transamerica LibertySM NY Variable Annuity Transamerica Lineage® Transamerica Opportunity Builder Variable Annuity Transamerica Preferred Advantage Variable Annuity Transamerica PrincipiumSM III Transamerica PrincipiumSM II Variable Annuity Transamerica PrincipiumSM II Variable Annuity (NY) Transamerica PrincipiumSM Variable Annuity Transamerica Retirement Income PlusSM Transamerica SecurePathSM for Life Product Transamerica Traditions Variable Annuity Transamerica Tribute® Transamerica Variable Annuity Series Transamerica Variable Annuity Series (NY) Transamerica Variable Annuity O-Share Transamerica Variable Annuity O-Share (NY) TransEquity® TransEquity® II TransMark Optimum Choice® Variable Annuity TransSurvivorSM VUL TransUltra® VUL WRL Evolution WRL Financial Freedom Builder WRL ForLife WRL Benefactor WRL Freedom Access® II WRL Freedom Access Variable Annuity WRL Freedom Advisor WRL Freedom Asset Advisor WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Elite WRL Freedom Elite Advisor WRL Freedom Elite Builder and Associate Freedom Elite Builder WRL Freedom Elite Builder II WRL Freedom Enhancer® II WRL Freedom Enhancer Variable Annuity WRL Freedom Equity Protector WRL Freedom Multiple WRL Freedom Premier® II WRL Freedom Premier III Variable Annuity WRL Freedom Premier Variable Annuity WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Freedom Wealth Protector WRL Xcelerator and Xcelerator Focus WRLXcelerator Exec Name of Fund Transamerica Series Trust – each Portfolio has an Initial Class and a Service Class of Shares except as noted. Transamerica Aegon Active Asset Allocation – Conservative VP Transamerica Aegon Active Asset Allocation – Moderate Growth VP Transamerica Aegon Active Asset Allocation – Moderate VP Transamerica Aegon High Yield Bond VP Transamerica Aegon Money Market VP Transamerica Aegon U.S. Government Securities VP Transamerica AllianceBernstein Dynamic Allocation VP Transamerica Asset Allocation – Conservative VP Transamerica Asset Allocation – Growth VP Transamerica Asset Allocation – Moderate VP Transamerica Asset Allocation – Moderate Growth VP Transamerica Barrow Hanley Dividend Focused VP Transamerica BlackRock Global Allocation VP Transamerica BlackRock Tactical Allocation VP Transamerica Clarion Global Real Estate Securities VP Transamerica International Moderate Growth VP Transamerica Janus Balanced VP Transamerica Jennison Growth VP Transamerica JPMorgan Core Bond VP Transamerica JPMorgan Enhanced Index VP Transamerica JPMorgan Mid Cap Value VP Transamerica JPMorgan Tactical Allocation VP Transamerica Legg Mason Dynamic Allocation – Balanced VP (Currently not offering Initial Class Shares) Transamerica Legg Mason Dynamic Allocation – Growth VP (Currently not offering Initial Class Shares) Transamerica Madison Balanced Allocation VP (Currently not offering Initial Class Shares) Transamerica Madison Conservative Allocation VP (Currently not offering Initial Class Shares) Transamerica Madison Diversified Income VP (Currently not offering Initial Class Shares) Transamerica Market Participation Strategy VP (Currently not offering Initial Class Shares) Transamerica MFS International Equity VP Transamerica Morgan Stanley Capital Growth VP Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Multi-Managed Balanced VP Transamerica Multi-Manager Alternative Strategies VP Transamerica PIMCO Real Return TIPS VP Transamerica PIMCO Tactical – Balanced VP Transamerica PIMCO Tactical – Conservative VP Transamerica PIMCO Tactical – Growth VP Transamerica PIMCO Total Return VP Transamerica ProFund UltraBear VP (Currently not offering Initial Class Shares) Transamerica Systematic Small/Mid Cap Value VP Transamerica Torray Concentrated Growth VP Transamerica T. Rowe Price Small Cap VP Transamerica TS&W International Equity VP Transamerica Vanguard ETF Portfolio – Aggressive Growth VP Transamerica Vanguard ETF Portfolio - Balanced VP Transamerica Vanguard ETF Portfolio - Conservative VP Transamerica Vanguard ETF Portfolio – Growth VP Transamerica Voya Balanced Allocation VP Transamerica Voya Conservative Allocation VP Transamerica Voya Intermediate Bond VP Transamerica Voya Large Cap Growth VP Transamerica Voya Limited Maturity Bond VP Transamerica Voya Mid Cap Opportunities VP Transamerica Voya Moderate Growth Allocation VP Transamerica WMC Diversified Growth VP Transamerica WMC Diversified Growth II VP
